SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 25, 2010 OPTIONABLE, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-51837 52-2219407 (State of Incorporation) (Commission File Number) (IRS Employer ID) 55 St. Marks Place, Suite 4, New York, NY 10003 (Address of principle executive offices) (212) 979-6119 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): /_/ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) /_/ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) /_/ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) /_/ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders At the annual meeting (the “Annual Meeting”) of stockholders of Optionable, Inc. (the “Company”), held on August 25, 2010, the holders of a total of 30,258,727 shares of the Company ‘s common stock, representing some 62.6% of the total shares issued and outstanding and entitled to vote, were present in person or by proxy at the Annual Meeting, constituting a quorum. At the Annual Meeting, the following individuals were elected to the Company’s board of directors: Votes Votes Broker For Withheld Non-Votes Edward J. O’Connor Brad P. O’Sullivan Andrew Samaan The following proposal was also approved at the Annual Meeting: Votes Votes Broker For Against Abstain Non-Votes Ratify the selection of Sherb & Co., LLP as the Company’s independent registered public accounting firm No other matters were submitted for stockholder action. SIGNATURE Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OPTIONABLE, INC. By: /s/Brad P. O’Sullivan Brad P. O’Sullivan Chief Executive Officer Date:August 25, 2010
